Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 (along with a 132 AF/D by inventor Sam Possemiers) has been entered.
 	Claims 1-29 as currently amended are pending in this application, and have been examined on their merits in this action hereinafter.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (Phone: 571-272-8790).
132 Affidavit/Declaration
The declaration under 37 CFR 1.132 filed by one of the inventors, Sam Possemiers on 06/22/2022, has been duly noted and considered by the examiner.  The affidavit is sufficient to overcome the rejection of pending claims based upon 101 and 103a obviousness rejection of record in view of the following Examiner’s amendment made to the pending claims as discussed below:
Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued US patent 11,096,971, co-pending US application 17/386,266, and same day filed co-pending applications 17/502,401 and 17/502,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David S. Harburger (applicant’s attorney of record) on 08/30/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
	Claims 1-29 have been allowed by this Examiner’s amendment as discussed below:
Claims 1, 11 and 21 have been specifically amended as follows:
1. (Currently Amended) A pharmaceutical composition, wherein the composition is formulated for intestinal delivery and comprises: 
a mixture of bacterial species that are purified and present in an effective amount for increasing butyrate when measured by gas chromatography after 48 hours of in vitro growth in a culture compared to measurement of butyrate generated by an equivalent amount of any one strain of the bacterial species alone, wherein the bacterial species comprise: 
Lactobacillus plantarum; 
Anaerostipes caccae; and 
Faecalibacterium prausnitzii.
11. (Currently Amended) A pharmaceutical composition formulated for intestinal delivery, wherein the composition is in the form of a suspension and comprises: 
a mixture of bacterial species that are purified, present in an effective amount for increasing butyrate when measured by gas chromatography after 48 hours of in vitro growth in a culture compared to measurement of butyrate generated by an equivalent amount of any one strain of the bacterial species alone, 
Lactobacillus plantarum; 
Anaerostipes caccae; and 
Faecalibacterium prausnitzii.
21. (Currently Amended) A pharmaceutical composition formulated for intestinal delivery, wherein the composition is in the form of a powder and comprises: 
a mixture of bacterial species that are purified and present in an effective amount for increasing butyrate when measured by gas chromatography after 48 hours of in vitro growth in a culture compared to measurement of butyrate generated by an equivalent amount of any one strain of the bacterial species alone, wherein bacterial species comprise: 
Lactobacillus plantarum; 
Anaerostipes caccae; and 
Faecalibacterium prausnitzii.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the pharmaceutical compositions formulated for intestinal delivery as currently recited in instantly amended claims 1, 11 and 21 are deemed free of 101 issues, and are unobvious over the cited prior art of record, as the cited references do not disclose and/or reasonably suggest the specific combination of the bacterial species of Lactobacillus plantarum, Anaerostipes caccae and Faecalibacterium prausnitzii in the composition that provide increased butyrate production, as evidenced by applicant’s 132 AF/D submitted by inventor Sam Possemiers on 06/22/2022 (see applicant’s remarks dated 6/22/2022, pages 7-10, in particular; and 132 AF/D, Exhibit A, in particular), and applicant’s disclosure of record (see specification, Table on page 27 and Fig. 2, for instance).  
In addition applicants have submitted Terminal disclaimer (see discussion above) in order to obviate potential ODP rejections over claims of issued US patent 11,096,971, co-pending US application 17/386,266, and same day filed co-pending applications 17/502,401 and 17/502,454, which has been reviewed by the office, accepted, and is made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-29 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657